Order entered November 29, 2016




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-01321-CV

                                 MARK RINES, Appellant

                                              V.

                            CITY OF CARROLLTON, Appellee

                     On Appeal from the 134th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-15-07615

                                          ORDER
       Before the Court is appellant’s November 23, 2016 “Objection to Court Reporter’s

Record, and Unopposed Motions for an Extension of Time to Correct Reporter’s Record and

Extension of Time to File Appellant’s Brief” seeking an extension of time to file his brief. We

GRANT appellant’s motion.

       We ORDER appellant to file the brief on or before December 16, 2016.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE